DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel D’Addario.
The application has been amended as follows: these claims will replace previous versions.
1. (Currently Amended) A system, comprising: a processor; and a non-transitory memory resource storing machine-readable instructions to cause the processor to: 
receive global positioning system (GPS) coordinates for a plurality of resources located at a plurality of geographic locations; 
tag resources located at each of the plurality of geographic locations with corresponding GPS coordinates  
identify resources corresponding to an account and 
extract GPS coordinates tagged to the identified resources corresponding to the account to generate a geographic map of the identified resources, wherein the plurality of resources located at [[a]]the plurality of geographic locations include a virtual resource, and 
extract a GPS coordinate for the virtual resource [[is]] includes using a virtual GPS coordinate stored in a golden image of a hypervisor associated with the virtual resource.


14. (Currently Amended) A non-transitory computer readable medium storing instructions executable by a processing resource to cause the processing resource to: 
receive global positioning system (GPS) coordinates for a plurality of resources located at the plurality of geographic locations; 
tag resources located at each of the plurality of geographic locations with corresponding GPS coordinates; 
identify resources corresponding to an account; and 
extract GPS coordinates tagged to the identified resources corresponding to the account to generate a geographic map of the identified resources, wherein the plurality of resources located at the plurality of geographic locations include a virtual resource, and 
extract


Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 1, 7, 14 is the inclusion of the limitations, “receiving global positioning system (GPS) coordinates for a plurality of resources located at a plurality of geographic locations; tagging resources located at each of the plurality of geographic locations with corresponding GPS coordinates; identifying resources corresponding to an account; and extracting GPS coordinates tagged to the identified resources corresponding to the account to generate a geographic map of the identified resources, wherein the plurality of resources located at the plurality of geographic locations include a virtual resource, and extracting a GPS coordinate for the virtual resource includes using a virtual GPS coordinate stored in a golden image of a hypervisor associated with the virtual resource” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.

The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SISLEY N KIM/           Primary Examiner, Art Unit 2196  
	05/10/2022